 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
 
This SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated March
26, 2009, is among Resource America, Inc., a Delaware corporation (“Borrower”),
TD BANK, N.A., a national banking association, in its capacity as agent
(“Agent”), TD BANK, N.A., a national banking association, in its capacity as
issuing bank (“Issuing Bank”) and each of the financial institutions which are
now or hereafter identified as Lenders on Schedule A (as such Schedule may be
amended, modified or replaced from time to time) attached to the Loan Agreement
(as defined below) (each such  financial institution, individually each being a
“Lender” and collectively all being “Lenders”).
 
BACKGROUND
 
A. Pursuant to the terms of a certain Loan and Security Agreement dated May 24,
2007 among Borrower, Agent and Lenders (as the same has been or may be
supplemented, restated, superseded, amended or replaced from time to time, the
“Loan Agreement”), Lenders made available to Borrower, inter alia, a revolving
line of credit (the “Loans”).  All capitalized terms used herein without further
definition shall have the respective meaning set forth in the Loan Agreement and
all other Loan Documents.
 
B. The Loans are secured by, inter alia, continuing perfected security interests
in the Collateral.
 
C. Borrower has requested that Agent and Lenders modify, in certain respects,
the terms of the Loan Agreement and Agent and Lenders have agreed to such
modifications in accordance with and subject to the satisfaction of the
conditions hereof.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
 
1. Amendments to Loan Agreement.  Upon the effectiveness of this Amendment:
 
a. Section 1 of the Loan Agreement shall be amended by deleting the definitions
of Adjusted Revolving Credit Base Rate, Maximum Revolving Credit Amount,
Revolving Credit LIBOR Rate and Revolving Credit Maturity Date and replacing
each as follows:
 
Adjusted Revolving Credit Base Rate - The Base Rate plus two hundred twenty-five
(225) basis points.
 
Maximum Revolving Credit Amount – Subject to Section 2.9(b), the aggregate sum
of each Lender’s Revolving Credit Pro Rata Share, which in no event shall exceed
in the aggregate Forty-Five Million Dollars ($45,000,000).
 
Revolving Credit LIBOR Rate - The Adjusted LIBOR Rate plus three hundred fifty
(350) basis points.
 
Revolving Credit Maturity Date - May 31, 2009.
 

--------------------------------------------------------------------------------


b. Schedule A to the Loan Agreement shall be replaced in its entirety with
Schedule A as attached to this Amendment.
 
c. Section 6.8 of the Loan Agreement shall be amended by deleting subsection (a)
and replacing it as follows:
 
(a) Consolidated Net Worth - Borrower shall maintain at all times Consolidated
Net Worth, to be tested quarterly at the end of each fiscal quarter, of not less
than the following amounts for the following periods:
 
December 31, 2008 through June 29, 2009        $135,000,000
 
2. Representations and Warranties.  Borrower warrants and represents to Agent
and Lenders that:
 
a. Prior Representations. Borrower, by its execution of this Amendment,
reconfirms all warranties and representations made to Lenders under the Loan
Agreement and the other Loan Documents and restates such warranties and
representations as of the date hereof, all of which shall be deemed continuing
until all of the obligations due to Secured Parties are indefeasibly paid and
satisfied in full.
 
b. Authorization. The execution and delivery by Borrower of this Amendment and
the performance by Borrower of the transactions herein contemplated (i) are and
will be within its powers, (ii) have been duly authorized by all necessary
action on behalf of Borrower and (iii) are not and will not be in contravention
of any order of court or other agency of government, of law or of any indenture,
agreement or undertaking to which Borrower is a party or by which the property
of Borrower is bound, or be in conflict with, result in a breach of or
constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or undertaking, or result in the imposition of any lien,
charge or encumbrance of  any nature on any of the properties of the Borrower.
 
c. Valid, Binding and Enforceable. This Amendment and any assignment or other
instrument, document or agreement executed and delivered in connection herewith,
will be valid, binding and enforceable in accordance with their respective
terms.
 
d. No Default.  No Default or Event of Default exists.
 
3. Ratification of Loan Documents.  This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent modified by this
Amendment are each ratified and confirmed and continue unchanged in full force
and effect.  Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment.  As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan Agreement, Borrower hereby
confirms its prior grant to Agent, for the ratable benefit of Secured Parties,
of a continuing first lien on and security interest in, upon and to all of
Borrower's now owned or hereafter acquired, created or arising Collateral as
described in Section 3 of the Loan Agreement.
 
2

--------------------------------------------------------------------------------


4. Confirmation of Indebtedness. Borrower confirms and acknowledges that as of
the close of business on March 25, 2009, it is indebted to Agent and Lenders
under the Loan Documents in the aggregate principal amount of $43,600,000.00
without any deduction, defense, setoff, claim or counterclaim of any nature as
of the date of this Amendment, plus all fees, costs and Expenses incurred to
date in connection with the Loan Documents.
 
5. Confirmation of Subsidiary Guarantors.  By its signature below, each
Subsidiary Guarantor hereby consents to and acknowledges the terms and
conditions of this Amendment and agrees that its Surety and Guaranty Agreement
dated May 24, 2007 is ratified and confirmed and shall continue in full force
and effect and shall continue to cover all obligations of Borrower outstanding
from time to time under the Loan Agreement as amended hereby.
 
6. Effectiveness Conditions.  This Amendment shall become effective upon the
satisfaction of the following conditions:
 
a. Execution and delivery of this Amendment by the parties hereto;
 
b. Payment by Borrower of all of Agent’s Expenses;
 
c. Payment by Borrower to Agent (for the benefit of Lenders) of a non-refundable
amendment fee of $45,000, of which $15,000 is for the account of U.S. Bank,
National Association and $30,000 is for the account of TD Bank, N.A., and
 
d. Such other items as Agent may reasonably require.
 
7. Governing Law.  THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER
AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.
 
8. Modification.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Agent or Lenders, as required under the Loan Agreement.
 
9. Duplicate Originals:  Two or more duplicate originals of this Amendment may
be signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.
 
10. Release.  As further consideration for the agreement of Agent, Issuing Bank
and Lenders to enter into this Amendment, Borrower (and by its execution below,
each Subsidiary Guarantor) hereby waives, releases, and discharges Agent,
Issuing Bank and each Lender, all affiliates of Agent, Issuing Bank and each
Lender and all of the directors, officers, employees, attorneys and agents of
Agent, Issuing Bank and each Lender and all affiliates of such Persons, from any
and all claims, demands, actions or causes of action existing as of the date
hereof, arising out of or in any way relating to this Amendment, the Loan
Agreement, the Loan Documents and/or any documents, agreements, instruments,
dealings or other matters connected with this Amendment, the Loan Agreement, the
Loan Documents or the administration thereof.
 
3

--------------------------------------------------------------------------------


11. Waiver of Jury Trial:  BORROWER, AGENT AND EACH LENDER EACH HEREBY WAIVE ANY
AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.
 


 
[Signature Pages to Follow]
 

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.
 




BORROWER:
Resource America, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name: Thomas C. Elliott
Title:   Senior Vice President - Finance & Operations




AGENT:
TD BANK, N.A. (successor by merger to Commerce Bank, N.A.)




By:  /s/ Gerard L.
Grady                                                                                                                                  
Name:  Gerard L. Grady
Title:    Senior Vice President




LENDERS:
TD BANK, N.A. (successor by merger to Commerce Bank, N.A.), as Lender


By:  /s/ Gerard L.
Grady                                                                                                                                  
Name:  Gerard L. Grady
Title:    Senior Vice President




U.S. Bank, National Association, as Lender



By:  /s/ Joseph L.
Svehla                                                                                                                            
Name:  Joseph L.
Svehla                                                                         
Title:    Vice
President                                                                        





--------------------------------------------------------------------------------


AGREED TO AND ACCEPTED:


SURETIES:


Apidos Capital Management, LLC




By: /s/ Thomas C.
Elliott                                                                
Name: Thomas C. Elliott
Title:   Vice President & CFO




Chesterfield Mortgage Investors, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Coredo Capital Management, LLC




By:  /s/ Jeffrey
Blomstrom                                                                                                                            
Name:  Jeffrey Blomstrom
Title:    President






Ischus Capital Management, LLC




By: /s/ Thomas C.
Elliott                                                                
Name: Thomas C. Elliott
Title:   CFO






RAI Ventures, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    SVP





--------------------------------------------------------------------------------


RCP Financial, LLC




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Credit Management, LLC




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    SVP




Resource Capital Manager, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    SVP




Resource Capital Investor, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    SVP




Resource Capital Partners, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    SVP




Resource Credit Partners GP, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    CFO
 

--------------------------------------------------------------------------------


Resource Financial Institutions Group,  Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    EVP




Resource Financial Fund Management, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    SVP and CFO




Resource Housing Investors I, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Housing Investors II, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Housing Investors III, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President





--------------------------------------------------------------------------------


Resource Housing Investors IV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President


Resource Leasing, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Treasurer




Resource Programs, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties VIII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XIV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XVII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President





--------------------------------------------------------------------------------


Resource Properties XXIV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President


Resource Properties XXV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XXVI, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XXX, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Properties XXXI, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Properties XXXIII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President
 

--------------------------------------------------------------------------------


Resource Properties XL, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President


Resource Properties XLI, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Properties XLIX, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Properties 54, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:  President




Resource Properties XLVII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name: Alan F. Feldman
Title:   President




Resource Real Estate, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President
 

 

--------------------------------------------------------------------------------


Resource Real Estate Funding, Inc.




By: /s/ Thomas C.
Elliott                                                                
Name:  Thomas C. Elliott
Title:    Treasurer




Resource Real Estate Holdings, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Rittenhouse, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




Resource Real Estate Management, LLC




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




RRE1 Duraleigh Member, LLC




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President




RRE2 Duraleigh Member, LLC




By:  /s/ Alan F.
Feldman                                                                                                                               
Name:  Alan F. Feldman
Title:    President
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
 
Lenders
 
Pro Rata
Percentage
 
Revolving Credit
Pro Rata Share
 
TD Bank, N.A.
 
66.66666666%
 
$30,000,000.00
         
U.S. Bank, National Association
 
33.33333334%
 
$15,000,000.00



(Schedule A to Loan and Security Agreement)

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------